Third District Court of Appeal
                               State of Florida

                          Opinion filed August 24, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1795
                         Lower Tribunal No. 07-30606
                             ________________


                                John Joachin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge
Rodriguez-Chomat, Judge.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SALTER, LOGUE, and SCALES, JJ.

      LOGUE, J.
      John Joachin appeals from a judgment and sentence following a probation

revocation hearing. The trial court revoked Joachin’s probation after a full

evidentiary hearing in which the trial court articulated its reasoning in some detail

(including which conditions of probation Joachin violated). However, the trial

court failed to render a written order of revocation. We conclude there was

sufficient evidence to support the trial court’s determination that Joachin violated

his probation by committing new criminal offenses. We affirm the judgment and

sentence entered upon that revocation.

      Nevertheless, we remand for the sole purpose of directing the trial court to

enter a written order of revocation, which order shall reflect the basis for the

revocation of probation. See Grissom v. State, 819 So. 2d 923 (Fla. 3d DCA 2002);

McCloud v. State, 653 So. 2d 453 (Fla. 3d DCA 1995); Watts v. State, 688 So. 2d
1018 (Fla. 4th DCA 1997). This is not a case like Thomas v. State, 585 So. 2d 475

(Fla. 3d DCA 1991), where the question was whether a defect in the written order

of revocation was remedied by the judge’s statements reflected in the transcript.

See McCloud, 653 So. 2d at 455 n.2 (“The Thomas court evidently took the view

that once the reasons for revocation had been stated on the record and transcribed,

no useful purpose would be served by taking the additional step of entering a

written order embodying the reasons already stated on the record.”). Here, the trial

court failed to enter a written order of revocation.



                                           2
      Affirmed and remanded for entry of a written order of revocation of

probation.




                                    3